DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
	Applicants arguments filed on 3/9/2021 have been fully considered as follows:
	Applicant argues that the objections to the specification should not be maintained in view of the amendments. This argument is persuasive in view of the amendments. Therefore, the objections are not maintained. 
	Applicant argues that the 35 USC 112(b) rejection to claim 17 should not be maintained in view of the amendments. This argument is persuasive in view of the amendments. Therefore, the rejection is not maintained.
	Applicant argues that the 35 USC 101 rejection to claims 1, 2, and 4-20 should not be maintained in view of the amendments.  However, the robot device has been described within the specification as a generic computer processor and the drawings contain no robots.  Therefore, the 35 USC 101 rejection is maintained per reasoning below.
	Applicant argues that the 35 USC 103 rejection to the claims should not be maintained in view of the amendments. However, Applicant’s arguments are moot because of no new art rejection.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 1 – A robotic tool selection methods comprising the steps of: 
a robotic device determining, via graphical image analysis, physical attributes of an engagement area slot of the work-piece that the specified tool physically engages to execute the rotation action, wherein the physical attributes comprise slot length, depth and width dimensions; 
identifying, via image analysis that distinguishes between different body portions and matches each of the different body portions to different material image data within an object data  repository, a model set plurality of alternate substitute tools that are each available within a physical environment of the engagement area and have a body portion end shape with physical dimensions that conform to the physical dimensions of the work-piece engagement area slot to fit within the slot and comprise a thickness dimension that is less than the width dimension of the engagement area slot by a threshold value, and have a material modulus value that exceeds a torque required to rotate the work-piece in the rotation action by a threshold percentage value of  the torque; and
selecting a substitute tool for the specified tool from the plurality of alternate substitute tools a tool that has a lowest failure cost value relative to failure cost values of each of remaining  others of the plurality of alternate substitute tools.
Claim 2 - The method of claim 1, further comprising: 
END820161004US01_IEN-10-8220Page 3 of 21integrating computer-readable program code into a computer system comprising a processor, a computer readable memory in circuit communication with the processor, and a computer readable storage medium in circuit communication with the processor; and 
wherein the processor executes program code instructions stored on the computer- readable storage medium via the computer readable memory and thereby performs the determining via graphical image analysis the physical attributes of the work-piece engagement area slot, the identifying the model set plurality of alternate substitute tools, and the selecting the substitute tool.
Claim 9 - A system, comprising: 
a processor; 
a computer readable memory in circuit communication with the processor; and 
a computer readable storage medium in circuit communication with the processor; 
END820161004US01_IEN-10-8220Page 5 of 21wherein the processor executes program instructions stored on the computer-readable storage medium via the computer readable memory and thereby: 
in response to determining that a specified tool is not available for use in executing a rotation action on a work-piece, determines via graphical image analysis physical attributes of an engagement area slot of the work-piece that the specified tool physically engages to execute the rotation action, wherein the physical attributes comprise slot length, depth and width dimensions; 
identifies, via image analysis that distinguishes between different body portions and matches each of the different body portions to different material image data within an object data repository, a model set plurality of alternate substitute tools that are each available within a physical environment of the engagement area and have a body portion end shape with physical dimensions that conform to the physical dimensions of the work-piece engagement area slot to fit within the slot and comprise a thickness dimension that is less than the width dimension of the engagement area slot by a threshold value, and have a material modulus value that exceeds a torque required to rotate the work-piece in the rotation action by a threshold percentage value of the torque; and 
selects a substitute tool for the specified tool from the plurality of alternate substitute tools a tool that has a lowest failure cost value relative to failure cost values of each of remaining others of the plurality of alternate substitute tools. 
Claim 15 - A computer program product for cognitive robotic substitute tool selection and application, the computer program product comprising: 
a computer readable storage medium having computer readable program code embodied therewith, wherein the computer readable storage medium is not a transitory signal per se, the computer readable program code comprising instructions for execution by a processor that cause the processor to: 
in response to determining that a specified tool is not available for use in executing a rotation action on a work-piece, determine via graphical image analysis physical attributes of an engagement area slot of the work-piece that the specified tool physically engages to execute the rotation action, wherein the physical attributes comprise slot length, depth and width dimensions; 
identify, via image analysis that distinguishes between different body portions and matches each of the different body portions to different material image data within an object data repository, a model set plurality of alternate substitute tools that are each available within a physical environment of the engagement area and have a body portion end shape with physical dimensions that conform to the physical dimensions of the work-piece engagement area slot to fit within the slot and comprise a thickness dimension that is less than the width dimension of the engagement area slot by a threshold value, and have a material modulus value that exceeds a torque required to rotate the work-piece in the rotation action by a threshold percentage value of the torque; and 
END820161004US01_IEN-10-8220Page 8 of 21select a substitute tool for the specified tool from the plurality of alternate substitute tools a tool that has a lowest failure cost value relative to failure cost values of each of remaining others of the plurality of alternate substitute tools.
Step 1 - Statutory category – Yes
Claims 1, 2, 9, and 15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite determining a specified tool is not available, identifying an alternate substitute tool, and selecting a substitute tool for executing an action. The claims are directed to one of the four statutory categories.
Step 2A, Prong One – Judicial Exception – Yes
claim(s) is to be analyzed to determine whether it recites subject matter that falls within one of the following groups of abstract ideas:  a) mathematical concepts, b) mental processes, and/or c) certain methods of organizing human activity.
The Office submits that the foregoing bolded limitation(s) constitutes judicial exception in terms of “mental processes” because under its broadest reasonable interpretation, the claim covers performance using mental processes. 
The limitation of determining a specified tool is not available, identifying an alternate substitute tool, and selecting a substitute tool for executing an action covers performance of the limitation in the mind but for the recitation of generic computer components (i.e. robotic device/ central processing unit).  Note that paragraph 0054 of the specification identifies a robotic device to be a central processing unit.  That is, other than reciting a computer processor/robotic device and other generic computer components such as memory, storage medium nothing in the claim element precludes the step from being performed in the mind. For example, one can visually and mentally observe/analyze the shape and size of a screw head/work-piece including slot length, depth and dimension.  One can visually and mentally observe different tools having body portions that would fit the slot of the visually observed screw head.  One can mentally select a tool with material strength that exceeds a torque requirement to turn the screw head by a threshold percentage value (100% - Titanium coated, cobalt, steel, aluminum, plastics…).   One can also mentally select a tool that has a lowest failure cost value among available tools that can perform the turning of the screw head based on historical knowledge.   If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the "2106.04(a)(2) Abstract Idea Groupings III. Mental Processes" grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Step 2A, Prong Two – Practical Application – No
claim(s) is evaluated whether as a whole it integrates the recited judicial exception into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception.  The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”
In the present case, the additional limitations beyond the above-noted abstract idea are as follows (where the underlined portions are the “additional limitations” while the bolded portions continue to represent the “abstract idea”)
This judicial exception is not integrated into a practical application because the claim only recites additional element - using a processor/robotic device to perform determining a specified tool is not available, identifying an alternate substitute tool, and selecting a substitute tool for executing an action. The processor/robotic device in the steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of determining, identifying, and selecting) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B – Inventive Concept - No
As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B, i.e., mere instructions to apply an exception on a generic computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  Hence the claim is not patent eligible.
Claim 4 - The method of claim 1, further comprising: identifying the model set plurality of alternate substitute tools as tools that each have body portion material properties that are compatible to atmospheric and environmental attributes of the engagement area. 
Claim 7 – wherein the identifying the model set plurality of alternate substitute tools as tools that each have body portion material properties that are compatible to atmospheric and environmental attributes of the engagement area comprises determining a compatibility of material properties of each of the plurality of alternate substitute tools to an environmental attribute of the engagement area that is selected from the group consisting of liquid-resistant material integrity, spark-free surface characteristics and non-conductive properties.
Claim 10 – The system of claim 9, wherein the processor executes the program instructions stored on the computer-readable storage medium via the computer readable memory and thereby: identifies the model set plurality of alternate substitute tools as tools that each have body portion material properties that are compatible to atmospheric and environmental attributes of the engagement area.
Claim 13 – wherein the processor executes the program instructions stored on the computer-readable storage medium via the computer readable memory and thereby identifies the model set plurality of alternate substitute tools as tools that each have body portion material properties that are compatible to atmospheric and environmental attributes of the engagement area, and determines a compatibility of material properties of each of the plurality of alternate substitute tools to an environmental attribute of the engagement area that is selected END820161004US01_IEN-10-8220Page 7 of 21from the group consisting of liquid-resistant material integrity, spark-free surface characteristics and non-conductive properties.
Claim 16 - The computer program product of claim 15, wherein the computer readable program code instructions for execution by the processor further cause the processor to: identify the model set plurality of alternate substitute tools as tools that each have body portion material properties that are compatible to atmospheric and environmental attributes of the engagement area.
Claim 19 – wherein the computer readable program code instructions for execution by the processor further cause the processor to identify the model set plurality of alternate substitute tools as tools that each have body portion material properties that are compatible to atmospheric and environmental attributes of the engagement area, and determine a compatibility of material properties of each of the plurality of alternate substitute tools to an environmental attribute of the engagement area that is selected from the group consisting of liquid-resistant material integrity, spark-free surface characteristics and non- conductive properties.
Step 1 - Statutory category – Yes
Claims 4, 7, 10, 13, 16, and 19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite identifying the alternate substitute tools with material properties that are compatible to atmospheric and environmental attributes, determining material properties, and selecting the substitute tool based on the material properties. The claims are directed to one of the four statutory categories.
Step 2A, Prong One – Judicial Exception – Yes
claim(s) is to be analyzed to determine whether it recites subject matter that falls within one of the following groups of abstract ideas:  a) mathematical concepts, b) mental processes, and/or c) certain methods of organizing human activity.
The Office submits that the foregoing bolded limitation(s) constitutes judicial exception in terms of “mental processes” because under its broadest reasonable interpretation, the claim covers performance using mental processes. 
The limitation of identifying the alternate substitute tools with material properties that are compatible to atmospheric and environmental attributes, determining material properties, and selecting the substitute tool based on the material properties covers performance of the limitation in the mind but for the recitation of generic computer components (i.e. processor).  That is, other than reciting a processor nothing in the claim element precludes the step from being performed in the mind. For example, one can also mentally select a tool that is water resistant, spark-free, or non-conductive.   If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the "2106.04(a)(2) Abstract Idea Groupings III. Mental Processes" grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Step 2A, Prong Two – Practical Application – No
claim(s) is evaluated whether as a whole it integrates the recited judicial exception into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception.  The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”
In the present case, the additional limitations beyond the above-noted abstract idea are as follows (where the underlined portions are the “additional limitations” while the bolded portions continue to represent the “abstract idea”)
This judicial exception is not integrated into a practical application because the claim only recites additional element - using a processor/robotic device to perform identifying the alternate substitute tools with material properties that are compatible to atmospheric and environmental attributes, determining material properties, and selecting the substitute tool based on the material properties. The processor/robotic device in the steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of identifying) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B – Inventive Concept - No
As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B, i.e., mere instructions to apply an exception on a generic computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  Hence the claim is not patent eligible.
Claim 5 – wherein the selecting the substitute tool comprises selecting a first tool of the plurality of alternate substitute tools that has a first body portion that conforms less closely to the physical dimensions of the work-piece engagement area slot than a second body portion of a different, second tool of the plurality of alternate substitute tools, in response to determining that the first tool has a lower replacement cost than the second tool.
Claim 11 – wherein the processor executes the program instructions stored on the computer-readable storage medium via the computer readable memory and thereby selects the substitute tool by selecting a first tool of the plurality of alternate substitute tools that has a first body portion that conforms less closely to the physical dimensions of the work-piece engagement area slot than a second body portion of a different, second tool of the plurality of alternate substitute tools, in response to determining that the first tool has a lower replacement cost than the second tool.
Claim 17 – wherein the computer readable program code instructions for execution by the processor further cause the processor to select the substitute tool by selecting a first tool of the plurality of alternate substitute tools that has a first body portion that conforms less closely to the physical dimensions of the work-piece engagement area slot than a second body portion of a different, second tool of the plurality of alternate substitute tools, in response to determining that the first tool has a lower replacement cost than the second tool.
Step 1 - Statutory category – Yes
Claims 5, 11, and 17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite selecting a substitute tool with the lowest replacement cost. The claims are directed to one of the four statutory categories.
Step 2A, Prong One – Judicial Exception – Yes
claim(s) is to be analyzed to determine whether it recites subject matter that falls within one of the following groups of abstract ideas:  a) mathematical concepts, b) mental processes, and/or c) certain methods of organizing human activity.
The Office submits that the foregoing bolded limitation(s) constitutes judicial exception in terms of “mental processes” because under its broadest reasonable interpretation, the claim covers performance using mental processes. 
The limitation of selecting a substitute tool with the lowest replacement cost covers performance of the limitation in the mind but for the recitation of generic computer components (i.e. processor).  That is, other than reciting a processor nothing in the claim element precludes the step from being performed in the mind. For example, one can mentally select a tool that is at a lower cost.   If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the "2106.04(a)(2) Abstract Idea Groupings III. Mental Processes" grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Step 2A, Prong Two – Practical Application – No
claim(s) is evaluated whether as a whole it integrates the recited judicial exception into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception.  The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”
In the present case, the additional limitations beyond the above-noted abstract idea are as follows (where the underlined portions are the “additional limitations” while the bolded portions continue to represent the “abstract idea”)
This judicial exception is not integrated into a practical application because the claim only recites additional element - using a processor/robotic device to perform selecting a substitute tool with the lowest replacement cost. The processor/robotic device in the steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of identifying) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B – Inventive Concept - No
As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B, i.e., mere instructions to apply an exception on a generic computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  Hence the claim is not patent eligible.
Claim 6 – wherein the determined physical attributes of the engagement area comprise a material composition of the work-piece engagement area, and a material strength of the material composition of the work-piece engagement area slot; and wherein the selecting the substitute tool comprises selecting a third tool of the plurality of alternate substitute tools that has a third body portion that conforms less closely to the physical dimensions of the work-piece engagement area slot than a fourth body portion of a different, fourth tool of the plurality of alternate substitute tools, in response to determining that the third tool is formed from a material having a greater material strength than a different material used to form the fourth tool.
Claim 12 – wherein the determined physical attributes of the engagement area comprise a material composition of the work-piece engagement area, and a material strength of the material composition of the work-piece engagement area slot; and wherein the processor executes the program instructions stored on the computer-readable storage medium via the computer readable memory and thereby selects the substitute tool by selecting a third tool of the plurality of alternate substitute tools that has a third body portion that conforms less closely to the physical dimensions of the work-piece engagement area slot than a fourth body portion of a different, fourth tool of the plurality of alternate substitute tools, in response to determining that the third tool is formed from a material having a greater material strength than a different material used to form the fourth tool.
Claim 18 – wherein the determined physical attributes of the engagement area comprise a material composition of the work-piece engagement area, and a material strength of the material composition of the work- piece engagement area slot; and END820161004US01_IEN-10-8220Page 9 of 21wherein the computer readable program code instructions for execution by the processor further cause the processor to select the substitute tool by selecting a third tool of the plurality of alternate substitute tools that has a third body portion that conforms less closely to the physical dimensions of the work-piece engagement area slot than a fourth body portion of a different, fourth tool of the plurality of alternate substitute tools, in response to determining that the third tool is formed from a material having a greater material strength than a different material used to form the fourth tool.
Step 1 - Statutory category – Yes
Claims 6, 12, and 18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite selecting a substitute tool and determining the selected tool has the greatest material strength. The claims are directed to one of the four statutory categories.
Step 2A, Prong One – Judicial Exception – Yes
claim(s) is to be analyzed to determine whether it recites subject matter that falls within one of the following groups of abstract ideas:  a) mathematical concepts, b) mental processes, and/or c) certain methods of organizing human activity.
The Office submits that the foregoing bolded limitation(s) constitutes judicial exception in terms of “mental processes” because under its broadest reasonable interpretation, the claim covers performance using mental processes. 
The limitation of selecting a substitute tool and determining the selected tool has the greatest material strength covers performance of the limitation in the mind but for the recitation of generic computer components (i.e. processor).  That is, other than reciting a processor nothing in the claim element precludes the step from being performed in the mind. For example, one can also mentally select a substitute tool based on the material strength.   If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the "2106.04(a)(2) Abstract Idea Groupings III. Mental Processes" grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Step 2A, Prong Two – Practical Application – No
claim(s) is evaluated whether as a whole it integrates the recited judicial exception into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception.  The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”
In the present case, the additional limitations beyond the above-noted abstract idea are as follows (where the underlined portions are the “additional limitations” while the bolded portions continue to represent the “abstract idea”)
This judicial exception is not integrated into a practical application because the claim only recites additional element - using a processor/robotic device to perform selecting a substitute tool and determining the selected tool has the greatest material strength. The processor/robotic device in the steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of identifying) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B – Inventive Concept - No
As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B, i.e., mere instructions to apply an exception on a generic computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  Hence the claim is not patent eligible.
Claim 8 – further comprising: determining 
Claim 14 –  wherein the processor executes the program instructions stored on the computer-readable storage medium via the computer readable memory and thereby determines 
Claim 20 – wherein the computer readable program code instructions for execution by the processor further cause the processor to determine 
Step 1 - Statutory category – Yes
Claims 8, 14, and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite determining a substitute tools range of motion for executing the rotation action. The claims are directed to one of the four statutory categories.
Step 2A, Prong One – Judicial Exception – Yes
claim(s) is to be analyzed to determine whether it recites subject matter that falls within one of the following groups of abstract ideas:  a) mathematical concepts, b) mental processes, and/or c) certain methods of organizing human activity.
The Office submits that the foregoing bolded limitation(s) constitutes judicial exception in terms of “mental processes” because under its broadest reasonable interpretation, the claim covers performance using mental processes. 
The limitation of determining a substitute tools range of motion for executing the rotation action covers performance of the limitation in the mind but for the recitation of generic computer components (i.e. processor).  That is, other than reciting a processor nothing in the claim element precludes the step from being performed in the mind. For example, one can also mentally select a tool that able to execute a rotation action in a range of motion.   If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the "2106.04(a)(2) Abstract Idea Groupings III. Mental Processes" grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Step 2A, Prong Two – Practical Application – No
claim(s) is evaluated whether as a whole it integrates the recited judicial exception into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception.  The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”
In the present case, the additional limitations beyond the above-noted abstract idea are as follows (where the underlined portions are the “additional limitations” while the bolded portions continue to represent the “abstract idea”)
This judicial exception is not integrated into a practical application because the claim only recites additional element - using a processor/robotic device to perform determining a substitute tools range of motion for executing the rotation action. The processor/robotic device in the steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of identifying) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B – Inventive Concept - No
As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B, i.e., mere instructions to apply an exception on a generic computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  Hence the claim is not patent eligible.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 9, and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The specification does not described in a clear, concise and exact terms how the image analysis produces the recognition of required torque threshold percentage value to rotate a work-piece.  In other words, the specification is completely silent concerning how the system can detect the required torque to rotate the screw head/work piece in order to select tool with corresponding modulus value that exceeds a set torque threshold.  Per one of ordinary skill in the art, Image analysis alone does not render torque detection.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 9, and 15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 9, and 15 recites the limitation "have a material modulus value that exceeds a torque required to rotate the work-piece in the rotation action by a threshold percentage value of the torque."  There is insufficient antecedent basis for this limitation in the claim. . It is unclear how one skilled in the art would identify, via image analysis, the required torque threshold percentage value to rotate a work-piece based on the material of the tool. Claims 2-8, 10-14, and 16-20 depending from claims 1, 9, and 15 are therefore rejected.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH TRAN whose telephone number is (313)446-6642.  The examiner can normally be reached on 7:30am-4:30pm M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (571) 272-6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.A.T./Examiner, Art Unit 3664                                                                                                                                                                                                        
/KHOI H TRAN/
 Supervisory Patent Examiner, Art Unit 3664